          Case 1:16-cv-06964-VSB Document 87 Filed 05/15/19 Page 1 of 2



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                                                                WRITER’S DIRECT DIAL LINE
                              NEW YORK REGIONAL OFFICE                          (212) 336-0121
                            BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                  NEW YORK, NEW YORK 10281-1022




                                                           May 15, 2019


 By ECF

 The Honorable Vernon S. Broderick
 United States District Judge
 Thurgood Marshall United States Courthouse
 40 Foley Square, Room 415
 New York, NY 10007

       Re:    SEC v. Contrarian Press, LLC, et al., 16 Civ. 06964 (VSB) (S.D.N.Y.)

Dear Judge Broderick:

        Plaintiff Securities and Exchange Commission (“SEC”) respectfully requests that the Court
set a deadline for Defendant Nathan Yeung (“Yeung”) to answer the SEC’s Amended Complaint
(Dkt. No. 62) and set an initial case management conference pursuant to Federal Rule of Civil
Procedure (“FRCP”) 16 and Your Honor’s Individual Rules & Practices in Civil Cases
(“Individual Rules”) 2(C).

        The SEC filed this action against Contrarian Press LLC (“Contrarian Press”), Scott Fraser
(“Fraser”) and Yeung (collectively “Defendants”) on September 9, 2016 (Dkt. No. 1), and filed an
amended complaint (the “Amended Complaint”) (Dkt. No. 62) on January 22, 2018. On March
13, 2019, the Court denied Defendants’ motions to dismiss the Amended Complaint (Dkt. No. 81).
Contrarian Press and Fraser answered the Amended Complaint on March 27, 2019 (Dkt. No. 82)
and filed an amended answer on April 17, 2019 (Dkt. No. 86). On April 3, 2019, Yeung’s counsel,
Dorsey & Whitney, LLP, filed a motion to withdraw as counsel (Dkt. No. 83). On April 4, 2019,
the Court granted that motion, stayed the deadline for Yeung to submit his answer to the Amended
Complaint, and ordered that Yeung file a letter providing a status update as to whether he has
retained new counsel or plans to proceed pro se by May 4, 2019 (Dkt. No. 84). Yeung failed to
comply with the Court’s order.

       Accordingly, the SEC respectfully requests that the Court set a deadline for Yeung to
answer the Amended Complaint. The SEC also respectfully requests that the Court set an initial
case management conference pursuant to FRCP 16, after which the SEC will promptly contact
Defendants to confer and develop a proposed Civil Case Management Plan and Scheduling Order
pursuant to FRCP 26(f) and Individual Rule 2(C).
         Case 1:16-cv-06964-VSB Document 87 Filed 05/15/19 Page 2 of 2
The Honorable Vernon S. Broderick
Page 2



                                          Respectfully submitted,

                                          /s/ Tejal D. Shah

                                          Tejal D. Shah
                                          Haimavathi V. Marlier
                                          Securities and Exchange Commission
                                          New York Regional Office
                                          200 Vesey Street, Suite 400
                                          New York, New York 10281
                                          (212) 336-0121 (Shah)
                                          shahte@sec.gov

                                          Attorneys for Plaintiff

cc (via email and ECF):

Counsel for Defendants Scott Fraser and Contrarian Press, LLC
Michael Quinn, Esq.
mquinn@vedderprice.com
Joshua A. Dunn
jdunn@vedderprice.com

cc (via email and UPS):

Nathan Yeung
Yeung.Nathan@gmail.com
2649 W. 23rd Avenue
Vancouver, British Columbia V6L 1N7




                                              2
